Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following:
	 In the claim:

	Cancel claims 11-12 and 20-31 

(The above claims relate to a non-elected invention. See Election/Restriction, filed on 9/3/2019.  The Applicant has reserved the right to file a divisional application(s) for any of the above listed non-elected claims).

Allowable Subject Matter

	Claims 13, 15 and 17 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a textile-based energy generator comprising: first and second electrode substrates [210, 220], each of the first and second electrode substrates including a textile structure; and an energy generation layer [230] between the first and second electrode substrates, the energy generation layer on at least one of the first and second electrode substrates, the energy generation layer configured to generate electrical energy by at least one of generating friction each of the first and second textile electrodes [210, 220] includes weaved conductive fibers having 1D shapes, wherein the first electrode substrate [111, 121 or 212, 222 or 311, 321] includes a first textile electrode, and the second electrode substrate comprises a second textile electrode and at least one of the first and second textile electrodes comprises graphene.
	
The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 
The Examiner concurs with the Applicant’s remark that the prior art ref Wahls does not disclose the conductive fibers having 1D-shapes, Wahls discusses about at least one dimension of each electrode in the array, not 1D-shaped conductive fibers of the first and second textile electrodes respectively.  Thus, comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAN N NGUYEN/Primary Examiner, Art Unit 2834